Exhibit 10.3

This Second Amended and Restated Executive Employment Agreement (the
“Agreement”) is entered into on February 25, 2014, to be effective as of
January 1, 2014 (the “Effective Date”) by and between Mylan Inc. (the “Company”
or “Mylan”) and Heather Bresch (“Executive”).

RECITALS:

WHEREAS, the Company and Executive are parties to a certain Executive Employment
Agreement dated as of October 24, 2011, governing the terms of Executive’s
employment with the Company (the “Prior Agreement”); and

WHEREAS, the Company wishes to retain Executive as Chief Executive Officer
beyond the term of the Prior Agreement, and accordingly the parties wish to
amend and restate the Prior Agreement effective as of the Effective Date.

NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

1.          Employment of Executive; Position and Duties.  Executive shall
continue to be employed by the Company as Chief Executive Officer, on the terms
and conditions provided herein. In the role of Chief Executive Officer,
Executive shall have the duties, roles and responsibilities traditionally
assigned to the chief executive officer of a public company (except to the
extent any such duties have been assigned to the Company’s Executive Chairman,
if any) and shall report to the Board of Directors of the Company. Executive’s
principal office shall be in the Pittsburgh metropolitan area, provided
Executive shall travel in connection with her employment, commensurate with the
activities of her position. Executive agrees to devote her full business time
and attention to her duties.

2.          Effective Date: Term of Employment.  This Agreement shall commence
and be effective (and, except as provided herein, the Prior Agreement shall
cease to be effective) as of the Effective Date, and shall terminate at the
close of business on December 31, 2018, unless sooner terminated in accordance
with the terms of this Agreement or extended by mutual agreement of the parties
(the period during which this Agreement is effective being referred to as the
“Term of Employment”).

3.          Executive’s Compensation.  Executive’s compensation shall include
the following:

(a)        Annual Base Salary.  Executive’s annual base salary shall be equal to
$1,200,000, which shall be retroactive to the Effective Date, payable in
accordance with the Company’s normal payroll practices for its executive
officers. The annual base salary may be increased from time to time at the
discretion of the Compensation Committee of the Board of Directors of the
Company or any other committee authorized by the Board of Directors. The



--------------------------------------------------------------------------------

 

2

 

annual base salary may not be decreased except where other executive officers of
the Company are required to accept a similar reduction. The annual base salary
as in effect from time to time shall be referred to as the “Annual Base Salary.”

(b)        Annual Bonus.  Executive shall be eligible to participate in the
Company’s annual executive incentive or bonus plan as in effect from time to
time, with the opportunity to receive an annual award in respect of each fiscal
year of the Company ending during the Term of Employment in accordance with the
terms and conditions of such plan, with a target bonus opportunity equal to 150%
of Annual Base Salary. Such bonus shall be paid no later than March 15th of the
year following the year in which the annual award is no longer subject to a
substantial risk of forfeiture.

(c)        RSUs.  On December 30, 2011 (i.e., the last business day before the
effective date of the Prior Agreement), Executive was awarded restricted stock
units (the “Initial RSUs”) under the Company’s 2003 Long-Term Incentive Plan
(the “Plan”), which Initial RSUs shall vest in full on December 31, 2014,
provided that Executive remains employed by the Company on such date. Such
Initial RSUs are subject to all terms of the Plan and the applicable RSU award
instrument, provided, that the Initial RSUs will be treated in accordance with
Section 8 of this Agreement on Executive’s termination of employment.

(d)        One-Time Performance-Based Incentive Award.  The Board of Directors
of the Company has adopted the Company’s One-Time Special Five-Year
Performance-Based Realizable Value Incentive Program (the “One-Time
Performance-Based Incentive Program”) pursuant to which awards are granted under
the Plan. On the date hereof, Executive shall be granted 1,400,000 stock
appreciation rights (the “One-Time Performance-Based Incentive Award”) pursuant
to the One-Time Performance-Based Incentive Program, in accordance with the
terms of the award agreement attached hereto as Schedule A (the “Award
Agreement”).

(e)        Fringe Benefits and Expense Reimbursement.  Executive shall receive
benefits and perquisites of employment similar to those as have been customarily
provided to the Company’s most senior executive officers (excluding its
Executive Chairman, if any), including but not limited to, health insurance
coverage, short-term disability benefits and twenty-five (25) vacation days, in
each case in accordance with the plan documents or policies that govern such
benefits. The Company shall reimburse Executive for all ordinary and necessary
business expenses in accordance with established Company policy and procedures.

4.          Confidentiality.  Executive recognizes and acknowledges that the
business interests of the Company and its subsidiaries, parents and affiliates
(collectively, the “Mylan Companies”) require a confidential relationship
between the Company and Executive and the fullest protection and confidential
treatment of the financial data, customer information, supplier information,
market information, marketing and/or



--------------------------------------------------------------------------------

 

3

 

promotional techniques and methods, pricing information, purchase information,
sales policies, employee lists, policy and procedure information, records,
advertising information, computer records, trade secrets, know how, plans and
programs, sources of supply and other knowledge of the business of the Mylan
Companies (all of which are hereinafter jointly termed “Confidential
Information”) which have or may in whole or in part be conceived, learned or
obtained by Executive in the course of Executive’s employment with the Company.
Accordingly, Executive agrees to keep secret and treat as confidential all
Confidential Information whether or not copyrightable or patentable, and agrees
not to use or aid others in learning of or using any Confidential Information
except in the ordinary course of business and in furtherance of the Company’s
interests. During the term of this Agreement and at all times thereafter, except
insofar as is necessary disclosure consistent with the Company’s business
interests:

(a)        Executive will not, directly or indirectly, disclose any Confidential
Information to anyone outside the Mylan Companies;

(b)        Executive will not make copies of or otherwise disclose the contents
of documents containing or constituting Confidential Information;

(c)        As to documents which are delivered to Executive or which are made
available to her as a necessary part of the working relationships and duties of
Executive within the business of the Company, Executive will treat such
documents confidentially and will treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Company;

(d)        Executive will not advise others that the information and/or know how
included in Confidential Information is known to or used by the Company; and

(e)        Executive will not in any manner disclose or use Confidential
Information for Executive’s own account and will not aid, assist or abet others
in the use of Confidential Information for their account or benefit, or for the
account or benefit of any person or entity other than the Company.

The obligations set forth in this paragraph are in addition to any other
agreements Executive may have with the Company and any and all rights the
Company may have under state or federal statutes or common law.

5.          Non-Competition and Non-Solicitation.  Executive agrees that during
the Term of Employment and for a period ending one (1) year after termination of
Executive’s employment with the Company for any reason:

(a)        Executive shall not, directly or indirectly, whether for herself or
for any other person, company, corporation or other entity be or become
associated in any way (including but not limited to the association set forth in
(i)-(vii) of this subsection) with any business or organization which is
directly or indirectly engaged in the research, development, manufacture,
production, marketing,



--------------------------------------------------------------------------------

 

4

 

promotion or sale of any product the same as or similar to those of the Mylan
Companies, or which competes or intends to compete in any line of business with
the Mylan Companies. Notwithstanding the foregoing, Executive may during the
period in which this paragraph is in effect own stock or other interests in
corporations or other entities that engage in businesses the same or
substantially similar to those engaged in by the Mylan Companies, provided that
Executive does not, directly or indirectly (including without limitation as the
result of ownership or control of another corporation or other entity),
individually or as part of a group (as that term is defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) (i) control or have the ability to control the
corporation or other entity, (ii) provide to the corporation or entity, whether
as an executive, consultant or otherwise, advice or consultation, (iii) provide
to the corporation or entity any confidential or proprietary information
regarding the Mylan Companies or its businesses or regarding the conduct of
businesses similar to those of the Mylan Companies, (iv) hold or have the right
by contract or arrangement or understanding with other parties to hold a
position on the board of directors or other governing body of the corporation or
entity or have the right by contract or arrangement or understanding with other
parties to elect one or more persons to any such position, (v) hold a position
as an officer of the corporation or entity, (vi) have the purpose to change or
influence the control of the corporation or entity (other than solely by the
voting of her shares or ownership interest) or (vii) have a business or other
relationship, by contract or otherwise, with the corporation or entity other
than as a passive investor in it; provided, however, that Executive may vote her
shares or ownership interest in such manner as she chooses provided that such
action does not otherwise violate the prohibitions set forth in this sentence.

(b)        Executive will not, either directly or indirectly, either for herself
or for any other person, partnership, firm, company, corporation or other
entity, contact, solicit, divert or take away any of the customers or suppliers
of the Mylan Companies.

(c)        Executive will not solicit, entice or otherwise induce any employee
of the Mylan Companies to leave the employ of the Mylan Companies for any reason
whatsoever; nor will Executive directly or indirectly aid, assist or abet any
other person or entity in soliciting or hiring any employee of the Mylan
Companies, nor will Executive otherwise interfere with any contractual or other
business relationships between the Mylan Companies and its employees.

6.          Severability.  Should a court of competent jurisdiction determine
that any section or sub-section of this Agreement is unenforceable because one
or all of them are vague or overly broad, the parties agree that this Agreement
may and shall be enforced to the maximum extent permitted by law. It is the
intent of the parties that each section and sub-section of this Agreement be a
separate and distinct promise and that unenforceability of any one subsection
shall have no effect on the enforceability of another.



--------------------------------------------------------------------------------

 

5

 

7.          Injunctive Relief.  The parties agree that in the event of
Executive’s violation of Sections 4 and/or 5 of this Agreement or any subsection
thereunder, that the damage to the Company will be irreparable and that money
damages will be difficult or impossible to ascertain. Accordingly, in addition
to whatever other remedies the Company may have at law or in equity, Executive
recognizes and agrees that the Company shall be entitled to a temporary
restraining order and a temporary and permanent injunction enjoining and
prohibiting any acts not permissible pursuant to this Agreement. Executive
agrees that should either party seek to enforce or determine its rights because
of an act of Executive which the Company believes to be in contravention of
Sections 4 and/or 5 of this Agreement or any subsection thereunder, the duration
of the restrictions imposed thereby shall be extended for a time period equal to
the period necessary to obtain judicial enforcement of the Company’s rights.

8.          Termination of Employment.

(a)        Resignation.  Executive may resign from employment at any time upon
90 days written notice to the Board of Directors. During the 90-day notice
period Executive will continue to perform duties and abide by all other terms
and conditions of this Agreement. Additionally, Executive will use her best
efforts to effect a smooth and effective transition to whoever will replace
Executive. The Company reserves the right to accelerate the effective date of
Executive’s resignation, provided that Executive shall receive Executive’s
salary and benefits through the 90-day period. If Executive resigns during the
Term of Employment without “Good Reason” (as defined below), the Company shall
have no liability to Executive under this Agreement other than that the Company
shall pay Executive’s wages and benefits through the effective date of
Executive’s resignation, it being understood that the Initial RSUs, to the
extent then unvested, shall be forfeited. Executive, however, will continue to
be bound by all provisions of this Agreement that survive termination of
employment. For purposes of this Agreement “Good Reason” shall mean: (1) a
reduction of Executive’s Annual Base Salary as in effect from time to time,
unless other executive officers of the Company are required to accept a similar
reduction; (2) the assignment of duties to Executive which are inconsistent with
those of a chief executive officer (including status, offices, titles and
reporting requirements); provided, that Executive shall not have Good Reason to
terminate her employment by reason of certain duties being assigned to the
Executive Chairman of the Company (if any) rather than Executive; (3) removal
from the position of Chief Executive Officer; or (4) the Company’s requiring
Executive to be based at any office or location other than in the Pittsburgh
metropolitan area.

(b)        Termination for Cause.  If the Company determines to terminate
Executive’s employment during the Term of Employment for Cause, as defined
herein, the Company shall have no liability to Executive other than to pay
Executive’s wages and benefits through the effective date of Executive’s
termination, it being understood that the Initial RSUs, to the extent then
unvested, shall be forfeited. Executive, however, will continue to be bound by
all provisions of this Agreement that survive termination of employment. For



--------------------------------------------------------------------------------

 

6

 

purposes of this Agreement, “Cause” shall mean: (1) Executive’s willful and
continued gross neglect of duties, (2) the willful engaging by Executive in
illegal conduct that is materially and demonstrably injurious to the Company or
(3) the willful engaging by Executive in gross misconduct that is materially and
demonstrably injurious to the Company, which, in the case of clauses (1) and
(3), has not been cured within 30 days after a written demand for substantial
performance is delivered to Executive by the Board that specifically identifies
the manner in which the Board believes that Executive has grossly neglected her
duties or has engaged in gross misconduct. No act, or failure to act, on the
part of Executive shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board
(excluding Executive, if Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, Cause exists and specifying the particulars thereof in
detail.

(c)        Termination Without Cause or Resignation for Good Reason.  If the
Company discharges Executive without Cause or if Executive resigns from
employment for Good Reason, then, in consideration, inter alia, for the
restrictions contained in Sections 4 and 5, the Company will pay Executive a
lump sum amount equal to two (2) times Annual Base Salary as in effect
immediately prior to termination of employment (without regard to any reduction
thereto constituting “Good Reason”). Subject to Section 8(h), such payment will
be made within 30 days following Executive’s termination of employment. In
addition, if the Company discharges Executive without Cause or if Executive
resigns from employment for Good Reason, the Company will (i) provide to
Executive a prorated annual bonus for the fiscal year in which Executive’s
termination occurs (the “Pro Rata Bonus”), such Pro Rata Bonus to be determined
by reference to the bonus that Executive would have earned based on actual
performance for the relevant fiscal year had Executive’s employment not
terminated, with the resulting amount pro-rated to reflect the number of days
elapsed in the fiscal year, through and including the date on which Executive’s
termination of employment occurs and (ii) for two (2) years following
Executive’s termination of employment, continue to provide to Executive and/or
Executive’s dependents the health insurance benefits that were provided to them
immediately prior to Executive’s termination of employment (taking into account
any required employee contributions, co-payments and similar costs imposed on
Executive) (the “Continuation Benefits”); provided, however, that the Company’s



--------------------------------------------------------------------------------

 

7

 

obligation to provide the Continuation Benefits shall end at such time as
Executive obtains health insurance benefits through another employer or
otherwise in connection with rendering services for a third party. The parties
agree to cooperate such that the Continuation Benefits are, to the extent
practicable, provided in a manner so as to minimize adverse tax consequences to
the Company under Section 4980D of the Code. If the Company discharges Executive
without Cause or if Executive resigns from employment for Good Reason, a
pro-rated portion of the Initial RSU shall vest, calculated to reflect the
number of days elapsed in the vesting period through the date of termination.
Any unvested portion of the Initial RSU that does not vest in accordance with
the previous sentence shall be forfeited. Executive will continue to be bound by
all provisions of this Agreement that survive termination of employment.

(d)        Death or Incapacity.  The employment of Executive shall automatically
terminate upon Executive’s death or upon the occurrence of a disability that
renders Executive incapable of performing the essential functions of her
position within the meaning of the Americans With Disabilities Act of 1990. For
all purposes of this Agreement, any such termination shall be treated in the
same manner as a termination without Cause, as described in Section 8(c) above,
and Executive, or Executive’s estate, as applicable, shall receive all
consideration, compensation and benefits that would be due and payable to
Executive for a termination without Cause, provided, however, that such
consideration, compensation and benefits shall be reduced by any death or
disability benefits (as applicable) that Executive or her estate or
beneficiaries (as applicable) are entitled to pursuant to plans or arrangements
of the Company.

(e)        Extension or Renewal.  This Agreement may be extended or renewed upon
mutual written agreement of the parties. Unless this Agreement has sooner been
terminated for any of the reasons stated in Section 8(a), (b), (c) or (d) of
this Agreement, and further provided that Executive would otherwise be
physically and mentally able to perform the essential functions of Executive’s
position at such time, with or without reasonable accommodation, the parties
shall endeavor to commence renewal or extension discussions no later than 120
days prior to the expiration of the then existing Term of Employment.

If, by the end of the then existing Term of Employment, the Company has not made
an offer to Executive for continued employment with the Company beyond such date
on terms substantially similar to the terms then in effect pursuant to this
Agreement, Executive’s employment shall terminate as of such date, and Executive
will be entitled to compensation and benefits under Section 8(c) of this
Agreement as if Executive’s employment had been terminated without Cause. If
prior to the end of the then existing Term of Employment, the Company makes an
offer to Executive for continued employment with the Company beyond such date on
terms substantially similar to the terms then in effect pursuant to this
Agreement, and Executive rejects such offer, Executive’s employment shall
terminate as of the then existing Term of Employment, and (i) the Company will
pay Executive a lump sum amount equal to one (1) times Annual Base Salary



--------------------------------------------------------------------------------

 

8

 

payable, subject to Section 8(h), within 30 days following Executive’s
termination of employment and (ii) for one year following termination of
employment, the Company will provide the Continuation Benefits; provided,
however, that the Company’s obligation to provide the Continuation Benefits
shall end at such time as Executive obtains health insurance benefits through
another employer or otherwise in connection with rendering services for a third
party. The parties agree to cooperate such that the Continuation Benefits are,
to the extent practicable, provided in a manner so as to minimize adverse tax
consequences to the Company under Section 4980D of the Code. For purposes of
this Section 8(e), the determination of whether the Company has made an offer to
Executive for continued employment on substantially similar terms shall be made
without regard to the grant or existence of the One-Time Performance-Based
Incentive Award.

(f)        Treatment of One-Time Performance-Based Incentive Award.

(i)        Upon Executive’s termination of employment (x) for any reason prior
to December 31, 2014 or (y) pursuant to Section 8(a) or 8(b) prior to the Final
Vesting Date (as defined in the Award Agreement), any unvested portion of the
One-Time Performance-Based Incentive Award shall be immediately forfeited.

(ii)       Upon Executive’s termination of employment pursuant to Section 8(c)
or 8(d) between January 1, 2015 and December 31, 2016, Executive shall remain
eligible to vest in a portion of any unvested One-Time Performance-Based
Incentive Award pursuant to Sections 8(f)(iv) and (v), determined by multiplying
the number of then-outstanding unvested stock appreciation rights and Early
Exercise Shares (as defined in the Award Agreement), as applicable, held at such
time by a fraction, (x) the numerator of which is the number of days Executive
was employed by the Company during the Performance Period (as defined in the
Award Agreement) and (y) the denominator of which is the number of days in such
Performance Period, which shall be rounded to the nearest whole unvested stock
appreciation right and Early Exercise Share, as applicable.

(iii)      Upon Executive’s termination of employment pursuant to Section 8(c)
or 8(d) between January 1, 2017 and the Final Vesting Date, Executive shall
remain eligible to vest in the entire unvested portion of the One-Time
Performance Based Incentive Award and all of the Early Exercise Shares, as
applicable, held at such time pursuant to Sections 8(f)(iv) and (v).

(iv)      Any portion of the One-Time Performance-Based Incentive Award that
remains eligible to vest pursuant to Section 8(f)(ii) or 8(f)(iii) may, without
regard to the Service Vesting Condition set forth in Section 7(c) of the Award
Agreement, become vested and exercisable pursuant to the other terms of the
Award Agreement (including the Performance



--------------------------------------------------------------------------------

 

9

 

Vesting Condition set forth in Section 7(b) of the Award Agreement); provided,
however, that any portion of the One-Time Performance-Based Incentive Award that
remains eligible to vest pursuant to Section 8(f)(iii) shall become immediately
vested on the date on which the Performance Vesting Condition achievement
percentage is 100% (as certified by the Committee) and thereafter may be
exercised (in whole or in part for any number of whole shares) at any time prior
to and including the Final Vesting Date by Executive by written notice to the
Company. As soon as practicable (but no later than 10 days) following
Executive’s delivery of notice of exercise, the Company shall issue or transfer
to Executive the number of shares of the Company’s common stock to which
Executive is entitled under Section 3 of the Award Agreement (provided that for
this purpose, the “Final Vesting Date” in the Award Agreement shall be deemed to
be the date Executive delivers notice of exercise), which shares shall not be
subject to any vesting requirements under Section 7 of the Award Agreement. For
purposes of determining such number of shares, each share of the Company’s
common stock shall be deemed to have a fair market value equal to the closing
price of shares of the Company’s common stock on the NASDAQ National Market
(“NASDAQ”) (or such other exchange on which the company’s common stock is then
listed) on the date of exercise (or, if such date is not a trading day, the
immediately preceding trading day). Notwithstanding the foregoing, if at any
time following Executive’s termination of employment described in
Section 8(f)(iii) and prior to the Final Vesting Date the closing price of
shares of the Company’s common stock on the NASDAQ (or such other exchange on
which the Company’s common stock is then listed) equals or exceeds the Maximum
Share Value (as defined in the Award Agreement), Executive shall be deemed to
give notice of exercise and any outstanding and unexercised portion of the
One-Time Performance-Based Incentive Award shall be automatically exercised as
of such date in accordance with this Section 8(f)(iv).

(v)       If, following Executive’s termination of employment and giving effect
to this Section 8(f), Executive holds Early Exercise Shares that remain eligible
to vest pursuant to Section 8(f)(ii) or 8(f)(iii) and the Performance Vesting
Condition achievement percentage as of any date (as determined by the Committee)
equals or exceeds 50%, a number of Early Exercise Shares equal to (x) the number
of Early Exercise Shares then held by Executive multiplied by (y) the
Performance Vesting Condition achievement percentage as of such date shall
become immediately vested and nonforfeitable and the Company shall deliver to
the Participant a certificate or certificates, or evidence of book entry, with
respect to such number of shares of Common Stock as soon as practicable (but no
later than 10 days) following such date. In the event that less than all of
Executive’s Early Exercise Shares have become vested and nonforfeitable pursuant
to the preceding sentence, Executive’s remaining Early Exercise



--------------------------------------------------------------------------------

 

10

 

Shares shall remain eligible to vest upon any increase in the Performance
Vesting Condition achievement percentage in the same manner as provided in the
preceding sentence; provided; however, that for purposes of determining the
number of additional Early Exercise Shares that become vested and nonforfeitable
only the incremental increase in the Performance Vesting Condition achievement
percentage shall be taken into account.

(g)        Return of Company Property.  Upon the termination of Executive’s
employment for any reason, Executive shall immediately return to the Company all
records, memoranda, files, notes, papers, correspondence, reports, documents,
books, diskettes, hard drives, electronic files, and all copies or abstracts
thereof that Executive has concerning any or all of the Mylan Companies’
business. Executive shall also immediately return all keys, identification cards
or badges and other company property.

(h)        No Duty to Mitigate.  There shall be no requirement on the part of
Executive to seek other employment or otherwise mitigate damages in order to be
entitled to the full amount of any payments and benefits to which Executive is
otherwise entitled under any contract and, except as set forth herein with
respect to the Continuation Benefits, the amount of such payments and benefits
shall not be reduced by any compensation or benefits received by Executive from
other employment.

(i)        Conditions to Payment and Acceleration; Section 409A of the
Code.  The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code (the “Code”) to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted and administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to Executive under Section 8 of this Agreement until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. For purposes of this
Agreement, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in Section 8 that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Executive’s termination of employment (or death, if earlier). To the extent
required to avoid



--------------------------------------------------------------------------------

 

11

 

an accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not affect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the calendar year
following the calendar year in which Executive remits the related taxes.

9.          Indemnification.  The Company shall maintain D&O liability coverage
pursuant to which Executive shall be a covered insured. Executive shall receive
indemnification in accordance with the Company’s Bylaws in effect as of the date
of this Agreement. Such indemnification shall be contractual in nature and shall
remain in effect notwithstanding any future change to the Company’s Bylaws.

To the extent not otherwise limited by the Company’s Bylaws in effect as of the
date of this Agreement, in the event that Executive is made a party or is
threatened to be made a party to or is involved in any action, suit or
proceeding, (including those brought by or in the right of the Company) whether
civil, criminal, administrative or investigative (“proceeding”), by reason of
the fact that she is or was an officer, employee or agent of or is or was
serving the Company or any subsidiary of the Company, or is or was serving at
the request of the Company or another corporation, or of a partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by law against all expenses, liabilities and losses (including
attorneys fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Executive
in connection therewith. Such right shall be a contract right and shall include
the right to be paid by the Company expenses incurred in defending any such
proceeding in advance of its final disposition; provided, however, that the
payment of such expenses incurred by Executive in her capacity as a director or
officer (and not in any other capacity in which service was or is rendered by
Executive while a director or officer, including, without limitation, service to
an employee benefit plan) in advance of the final disposition of such proceeding
will be made only upon delivery to the Company of an undertaking, by or on
behalf of Executive, to repay all amounts to Company so advanced if it should be
determined ultimately that Executive is not entitled to be indemnified under
this section or otherwise.

Promptly after receipt by Executive of notice of the commencement of any action,
suit or proceeding for which Executive may be entitled to be indemnified,
Executive shall notify the Company in writing of the commencement thereof (but
the failure to notify the Company shall not relieve it from any liability which
it may have under this Section 9 unless and to the extent that it has been
prejudiced in a material respect by such failure or from the forfeiture of
substantial rights and defenses). If any such action, suit or



--------------------------------------------------------------------------------

 

12

 

proceeding is brought against Executive and she notifies the Company of the
commencement thereof, the Company will be entitled to participate therein, and,
to the extent it may elect by written notice delivered to Executive promptly
after receiving the aforesaid notice from Executive, to assume the defense
thereof with counsel reasonably satisfactory to Executive, which may be the same
counsel as counsel to the Company. Notwithstanding the foregoing, Executive
shall have the right to employ her own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of Executive unless (i) the
employment of such counsel shall have been authorized in writing by the Company,
(ii) the Company shall not have employed counsel reasonably satisfactory to
Executive to take charge of the defense of such action within a reasonable time
after notice of commencement of the action or (iii) Executive shall have
reasonably concluded, after consultation with counsel to Executive, that a
conflict of interest exists which makes representation by counsel chosen by the
Company not advisable (in which case the Company shall not have the right to
direct the defense of such action on behalf of Executive), in any of which
events such fees and expenses of one additional counsel shall be borne by the
Company. Anything in this Section 9 to the contrary notwithstanding, the Company
shall not be liable for any settlement of any claim or action effected without
its written consent.

10.        Other Agreements.  The rights and obligations contained in this
Agreement are in addition to and not in place of any rights or obligations
contained in any other agreements between Executive and the Company.

11.        Notices.  All notices hereunder to the parties hereto shall be in
writing sent by certified mail, return receipt requested, postage prepaid, and
by fax, addressed to the respective parties at the following addresses:

 

If to the Company:      Mylan Inc.    1500 Corporate Drive    Canonsburg,
Pennsylvania 15317    Attn: Executive Vice President and Global General Counsel
   Fax:  724-514-1871 If to Executive:    at the most recent address on record
at the Company.

Either party may, by written notice complying with the requirements of this
section, specify another or different person or address for the purpose of
notification hereunder. All notices shall be deemed to have been given and
received on the day a fax is sent or, if mailed only, on the third business day
following such mailing.

12.        Withholding.  All payments required to be made by the Company
hereunder to Executive or her dependents, beneficiaries, or estate will be
subject to the withholding of such amounts relating to tax and/or other payroll
deductions as may be required by law.

13.        Modification and Waiver.  This Agreement may not be changed or
terminated rally, nor shall any change, termination or attempted waiver of any
of the



--------------------------------------------------------------------------------

 

13

 

provisions contained in this Agreement be binding unless in writing and signed
by the party against whom the same is sought to be enforced, nor shall this
section itself by waived verbally. This Agreement may be amended only by a
written instrument duly executed by or on behalf of the parties hereto.

14.        Construction of Agreement.  This Agreement and all of its provisions
were subject to negotiation and shall not be construed more strictly against one
party than against another party regardless of which party drafted any
particular provision.

15.        Successors and Assigns.  This Agreement and all of its provisions,
rights and obligations shall be binding upon and inure to the benefit of the
parties hereto and the Company’s successors and assigns. This Agreement may be
assigned by the Company to any person, firm or corporation which shall become
the owner of substantially all of the assets of the Company or which shall
succeed to the business of the Company; provided, however, that in the event of
any such assignment the Company shall obtain an instrument in writing from the
assignee in which such assignee assumes the obligations of the Company hereunder
and shall deliver an executed copy thereof to Executive. No right or interest to
or in any payments or benefits hereunder shall be assignable by Executive;
provided, however, that this provision shall not preclude her from designating
one or more beneficiaries to receive any amount that may be payable after her
death and shall not preclude the legal representative of her estate from
assigning any right hereunder to the person or persons entitled thereto under
her will or, in the case of intestacy, to the person or persons entitled thereto
under the laws of intestacy applicable to her estate. The term “beneficiaries”
as used in this Agreement shall mean a beneficiary or beneficiary or
beneficiaries so designated to receive any such amount, or if no beneficiary has
been so designated, the legal representative of Executive’s estate. No right,
benefit, or interest hereunder, shall be subject to anticipation, alienation,
sale, assignment, encumbrance, charge, pledge, hypothecation, or set-off in
respect of any claim, debt, or obligation, or to execution, attachment, levy, or
similar process, or assignment by operation of law. Any attempt, voluntary or
involuntary, to effect any action specified in the immediately preceding
sentence shall, to the full extent permitted by law, be null, void, and of no
effect.

16.        Choice of Law and Forum.  This Agreement shall be construed and
enforced according to, and the rights and obligations of the parties shall be
governed in all respects by, the laws of the State of New York. Any controversy,
dispute or claim arising out of or relating to this Agreement, or the breach
hereof, including a claim for injunctive relief, or any claim which, in any way
arises out of or relates to, Executive’s employment with the Company or the
termination of said employment, including but not limited to statutory claims
for discrimination, shall be resolved by arbitration in accordance with the then
current rules of the American Arbitration Association respecting employment
disputes except that the parties shall be entitled to engage in all forms of
discovery permitted under the New York Civil Practice Law and Rules (as such
rules may be in effect from time to time). The hearing of any such dispute will
be held in New York, New York, and the losing party shall bear the costs,
expenses and counsel fees of such proceeding. Executive and Company agree for
themselves, their, employees, successors and assigns and their accountants,
attorneys and experts that any arbitration



--------------------------------------------------------------------------------

 

14

 

hereunder will be held in complete confidence and, without the other party’s
prior written consent, will not be disclosed, in whole or in part, to any other
person or entity except as may be required by law. The decision of the
arbitrator(s) will be final and binding on all parties. Executive and the
Company expressly consent to the jurisdiction of any such arbitrator over them.

17.        Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way affect the
interpretation of any of the terms or conditions of this Agreement.

18.        Execution in Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

 

15

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above mentioned, to be effective as of the Effective Date.

 

 

MYLAN INC.,   by      

  /s/ Rodney L. Piatt

      Name:   Rodney L. Piatt       Title:   Chairman, Compensation Committee  
 

  /s/ Heather Bresch

      Heather Bresch